DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 has been considered by the Examiner and made of record in the application file.
		
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-8, 43 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0252823, hereinafter Kim).
Regarding claim 1, Kim teaches a method for wireless communication at a user equipment, the method comprising: 
receiving, from a base station, a first indication of a set of candidate physical cell identifiers (PCIs) for the user equipment ([0135] - …the base station may: configure, through an RRC message, frequency information or frequencies to be measured by the UE in the RRC idle mode or the RRC inactive mode, time (or period) information to be measured by the UE in the RRC idle mode or the RRC inactive mode, or area information (or a cell list) to be measured by the UE in the RRC idle mode or the RRC inactive mode; and then instruct the UE, through the RRC message, to perform frequency measurement in the RRC idle mode or the RRC inactive mode. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed ); 
selecting a first PCI from the set of candidate PCIs ([0188] - the UE may preferentially select a frequency to be measured according to a predetermined priority. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed. It is understood the frequencies to be measured are associated with the PCID.  Also “cell/frequency measurement” – see [0182] -  indicates that a frequency corresponds to a cell which is understood to be represented by a physical cell identifier, PCID. Therefore, a selection of a frequency teaches “selecting a first PCI”. [0361] The RRCReconfiguration message may configure frequency configuration information to be measured by the UE (for example, a list of frequencies to be measured or a period for measuring a frequency, a condition for measuring a frequency, a condition for a frequency report after frequency measurement, a cell identifier for reporting a frequency, and the like));
determining a timing reference for a synchronization signal block (SSB) measurement from downlink receive timing associated with the first PCI; and conducting the SSB measurement using the timing reference ([0170] - the sequence in which measurements are performed based on a synchronization signal block (SSB) identifier information of each frequency or SSB transmission resources (frequency and time resources). SSB transmission resources (frequency and time resources) teaches timing reference for a SSB).
    Regarding claim 6, Kim teaches claim 1 and Kim further teaches wherein the set of candidate PCIs comprise a plurality of PCIs of at least one serving cell for the user equipment ([0545] - … a physical cell identity of the serving cell, camped-on by the UE, is included in the area configuration information)
Regarding claim 7, Kim teaches claim 1 and Kim further teaches wherein: the first PCI comprises an anchor PCI for the user equipment ([0545] - … a physical cell identity of the serving cell, camped-on by the UE, is included in the area configuration information); the anchor PCI is associated with at least one of broadcast traffic, control traffic, measurement report traffic, or any combination thereof; and at least one PCI of the plurality of PCIs is associated with data traffic ([0545] - … a physical cell identity of the serving cell. “Serving cell” indicates that the UE is currently communicates data with the serving cell).
Regarding claim 8, Kim teaches a user equipment, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor (FIG. 2K, [0564]) and the memory are configured to: receive, from a base station via the transceiver, a first indication of a set of candidate physical cell identifiers (PCIs) for the user equipment ([0135] - …the base station may: configure, through an RRC message, frequency information or frequencies to be measured by the UE in the RRC idle mode or the RRC inactive mode, time (or period) information to be measured by the UE in the RRC idle mode or the RRC inactive mode, or area information (or a cell list) to be measured by the UE in the RRC idle mode or the RRC inactive mode; and then instruct the UE, through the RRC message, to perform frequency measurement in the RRC idle mode or the RRC inactive mode. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed); 
select a first PCI from the set of candidate PCIs [0188] - the UE may preferentially select a frequency to be measured according to a predetermined priority. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed. It is understood the frequencies to be measured are associated with the PCID  Also “cell/frequency measurement” – see [0182] -  indicates that a frequency corresponds to a cell which is understood to be represented by a physical cell identifier, PCID. Therefore, a selection of a frequency teaches “selecting a first PCI”. [0361] The RRCReconfiguration message may configure frequency configuration information to be measured by the UE (for example, a list of frequencies to be measured or a period for measuring a frequency, a condition for measuring a frequency, a condition for a frequency report after frequency measurement, a cell identifier for reporting a frequency, and the like)); 
determine a timing reference for a synchronization signal block (SSB) measurement from downlink receive timing associated with the first PCI; and conduct the SSB measurement using the timing reference ([0170] - the sequence in which measurements are performed based on a synchronization signal block (SSB) identifier information of each frequency or SSB transmission resources (frequency and time resources). SSB transmission resources (frequency and time resources) teaches timing reference for a SSB).
Regarding claim 43, Kim teaches a user equipment  (FIG. 2K, [0564], comprising: 
means (controller 2k-40) for receiving, from a base station, a first indication of a set of candidate physical cell identifiers (PCIs) for the user equipment ([0135] - …the base station may: configure, through an RRC message, frequency information or frequencies to be measured by the UE in the RRC idle mode or the RRC inactive mode, time (or period) information to be measured by the UE in the RRC idle mode or the RRC inactive mode, or area information (or a cell list) to be measured by the UE in the RRC idle mode or the RRC inactive mode; and then instruct the UE, through the RRC message, to perform frequency measurement in the RRC idle mode or the RRC inactive mode. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed); 
means (controller 2k-40) for selecting a first PCI from the set of candidate PCIs ([0188] - the UE may preferentially select a frequency to be measured according to a predetermined priority. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed. It is understood the frequencies to be measured are associated with the PCID  Also “cell/frequency measurement” – see [0182] -  indicates that a frequency corresponds to a cell which is understood to be represented by a physical cell identifier, PCID. Therefore, a selection of a frequency teaches “selecting a first PCI”. [0361] The RRCReconfiguration message may configure frequency configuration information to be measured by the UE (for example, a list of frequencies to be measured or a period for measuring a frequency, a condition for measuring a frequency, a condition for a frequency report after frequency measurement, a cell identifier for reporting a frequency, and the like)); 
means (controller 2k-40) for determining a timing reference for a synchronization signal block (SSB) measurement from downlink receive timing associated with the first PCI; and means (controller 2k-40) for conducting the SSB measurement using the timing reference ([0170] - the sequence in which measurements are performed based on a synchronization signal block (SSB) identifier information of each frequency or SSB transmission resources (frequency and time resources). SSB transmission resources (frequency and time resources) teaches timing reference for a SSB).
Regarding claim 44, Kim teaches a non-transitory computer-readable medium having stored therein instructions executable by one or more processors of a user equipment ([0564]) to: 
receive, from a base station, a first indication of a set of candidate physical cell identifiers (PCIs) for the user equipment ([0135] - …the base station may: configure, through an RRC message, frequency information or frequencies to be measured by the UE in the RRC idle mode or the RRC inactive mode, time (or period) information to be measured by the UE in the RRC idle mode or the RRC inactive mode, or area information (or a cell list) to be measured by the UE in the RRC idle mode or the RRC inactive mode; and then instruct the UE, through the RRC message, to perform frequency measurement in the RRC idle mode or the RRC inactive mode. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed); 
select a first PCI from the set of candidate PCIs ([0188] - the UE may preferentially select a frequency to be measured according to a predetermined priority. [0172] - if the area information indicates a list of physical cell identifiers (PCID) and the UE is located in a cell indicated by the area information, frequency measurement may be performed. It is understood the frequencies to be measured are associated with the PCID  Also “cell/frequency measurement” – see [0182] -  indicates that a frequency corresponds to a cell which is understood to be represented by a physical cell identifier, PCID. Therefore, a selection of a frequency teaches “selecting a first PCI”. [0361] The RRCReconfiguration message may configure frequency configuration information to be measured by the UE (for example, a list of frequencies to be measured or a period for measuring a frequency, a condition for measuring a frequency, a condition for a frequency report after frequency measurement, a cell identifier for reporting a frequency, and the like)); 
determine a timing reference for a synchronization signal block (SSB) measurement from downlink receive timing associated with the first PCI; and conduct the SSB measurement using the timing reference ([0170] - the sequence in which measurements are performed based on a synchronization signal block (SSB) identifier information of each frequency or SSB transmission resources (frequency and time resources). SSB transmission resources (frequency and time resources) teaches timing reference for a SSB).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5,  16, 38, 41 and 42  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen (US 2021/0067994, hereinafter Chen).
Regarding claim 2, Kim teaches claim 1 but fails to teach receiving, from the base station, a second indication of a subset of the set of candidate PCIs, wherein the selecting the first PCI from the set of candidate PCIs comprises selecting the first PCI from the subset 
However, Chen teaches receiving, from the base station, a second indication of a subset of the set of candidate PCIs, wherein the selecting the first PCI from the set of candidate PCIs comprises selecting the first PCI from the subset ([0049] –[0051] user terminal… obtaining configuration information, where the configuration information is configured to configure a specific reference signal.  The configuration information may configure a specific reference signal that needs to be measured for a local cell, and may also configure a specific reference signal that needs to be measured for a neighboring cell. [0122]- [0124] - base station … transmitting the configuration information to the user terminal. [0056] - The neighboring cell may refer to at least one of the following: a cell adjacent to the local cell, a cell in a neighboring cell list carried in system information (SI) of the local cell. a cell in a neighboring cell list represents a sub set of a set of candidate cells. configuration and system information represent to different messages).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Chen in Kim to improve cell selection/reselection ([0114]).
Regarding claim 3, Kim in view of Chen teaches claim 2 and Chen further teaches wherein the subset only includes the first PCI ([0049] –[0051] user terminal… obtaining configuration information, where the configuration information is configured to configure a specific reference signal.  The configuration information may configure a specific reference signal that needs to be measured for a local cell, and may also configure a specific reference signal that needs to be measured for a neighboring cell. [0122]- [0124] - base station … transmitting the configuration information to the user terminal. [0056] - The neighboring cell may refer to at least one of the following: a cell adjacent to the local cell, a cell in a neighboring cell list carried in system information (SI) of the local cell. a cell in a neighboring cell list represents a sub set of a set of candidate cells. configuration and system information represent to different messages).

Claims 4, 5, 16, 38 , 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cheng (US 2019/0379506).
Regarding claim 4, Kim teaches claim 1 but fails to teach wherein a first transmit receive point of a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and second transmit receive point of the first serving cell is identified by a third PCI of the set of candidate PCIs.
However, Cheng teaches wherein a first transmit receive point of a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and second transmit receive point of the first serving cell is identified by a third PCI of the set of candidate PCIs  (FIG. 1, [0046] - a UE 108 may communicate with a BS 106 (e.g., a gNB) through multiple TRPs 102 and 104. [0149] - the UE may receive the TRP information from the BS. [0051] - the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Cheng in Kim to provided improve mechanism for multi-TRP transmission.
Regarding claim 5, Kim teaches claim 1 and  but fails to teach wherein a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and a second serving cell for the user equipment is identified by a third PCI of the set of candidate PCIs.
However, Cheng teaches wherein a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and a second serving cell for the user equipment is identified by a third PCI of the set of candidate PCIs (FIG. 1, [0046] - a UE 108 may communicate with a BS 106 (e.g., a gNB) through multiple TRPs 102 and 104. [0149] - the UE may receive the TRP information from the BS. [0051] - the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Cheng in Kim to provided improve mechanism for multi-TRP transmission.
Regarding claim 16, Kim teaches claim 8 and  but fail to teach wherein: the set of candidate PCIs is associated with a plurality of transmit receive points (TRPs) of a serving cell for the user equipment; or the set of candidate PCIs is associated with a plurality of serving cells for the user equipment.
However, Cheng teaches wherein: the set of candidate PCIs is associated with a plurality of transmit receive points (TRPs) of a serving cell for the user equipment; or the set of candidate PCIs is associated with a plurality of serving cells for the user equipment (FIG. 1, [0046] - a UE 108 may communicate with a BS 106 (e.g., a gNB) through multiple TRPs 102 and 104. [0149] - the UE may receive the TRP information from the BS. [0051] - the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Cheng in Kim to provided improve mechanism for multi-TRP transmission.
Regarding claim 38, Kim teaches claim 1  but fails to teach wherein: the set of candidate PCIs is associated with a plurality of transmit receive points (TRPs) of a serving cell for the user equipment; or the set of candidate PCIs is associated with a plurality of serving cells for the user equipment
However, Cheng teaches wherein: the set of candidate PCIs is associated with a plurality of transmit receive points (TRPs) of a serving cell for the user equipment; or the set of candidate PCIs is associated with a plurality of serving cells for the user equipment  (FIG. 1, [0046] - a UE 108 may communicate with a BS 106 (e.g., a gNB) through multiple TRPs 102 and 104. [0149] - the UE may receive the TRP information from the BS. [0051] - the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Cheng in Kim to provided improve mechanism for multi-TRP transmission.
Regarding claim 41, Kim teaches claim 8 and Kim but fails to teach wherein a first transmit receive point of a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and second transmit receive point of the first serving cell is identified by a third PCI of the set of candidate PCIs.
However, Cheng teaches wherein a first transmit receive point of a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and second transmit receive point of the first serving cell is identified by a third PCI of the set of candidate PCIs (FIG. 1, [0046] - a UE 108 may communicate with a BS 106 (e.g., a gNB) through multiple TRPs 102 and 104. [0149] - the UE may receive the TRP information from the BS. [0051] - the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Cheng in Kim to provided improve mechanism for multi-TRP transmission.
Regarding claim 42, Kim teaches claim 8 and but fails to teach wherein a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and a second serving cell for the user equipment is identified by a third PCI of the set of candidate PCIs
However, Cheng teaches wherein a first serving cell for the user equipment is identified by a second PCI of the set of candidate PCIs and a second serving cell for the user equipment is identified by a third PCI of the set of candidate PCIs (FIG. 1, [0046] - a UE 108 may communicate with a BS 106 (e.g., a gNB) through multiple TRPs 102 and 104. [0149] - the UE may receive the TRP information from the BS. [0051] - the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Cheng in Kim to provided improve mechanism for multi-TRP transmission.

Claims 9-15, 31-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zheng et al. (US 2021/0360464, hereinafter Zheng).
Regarding claim 9, Kim teaches claim 1 but fails to teach receive a PCI selection indication from the base station; and use the PCI selection indication to select the first PCI.
However, Zheng teaches receive a PCI selection indication from the base station; and use the PCI selection indication to select the first PCI ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 10, Kim in view of Zheng teaches claim 9 but fails to teach wherein the PCI selection indication specifies that the user equipment is to use a predefined rule to select the first PCI.
However, Zheng teaches wherein the PCI selection indication specifies that the user equipment is to use a predefined rule to select the first PCI ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 11, Kim in view of Zheng teaches claim 9 but fails to teach receive, from the base station, a second indication of a subset of the set of candidate PCIs; and the processor and the memory are further configured to use the predefined rule to select the first PCI from the subset.
However, Zheng teaches receive, from the base station, a second indication of a subset of the set of candidate PCIs; and the processor and the memory are further configured to use the predefined rule to select the first PCI from the subset ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 12, Kim in view of Zheng teaches claim 9 but and further teaches wherein: the set of candidate PCIs comprise a plurality of PCIs of at least one serving cell for the user equipment ([0545] - … a physical cell identity of the serving cell, camped-on by the UE, is included in the area configuration information) {and the processor and the memory are further configured to use the predefined rule to select the timing reference from the plurality of PCIs}.
Kim fails to teach the processor and the memory are further configured to use the predefined rule to select the timing reference from the plurality of PCIs
However, Zheng teaches the memory are further configured to use the predefined rule to select the timing reference from the plurality of PCIs ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set. Note: Kim teaches in [0170] - the sequence in which measurements are performed based on a synchronization signal block (SSB) identifier information of each frequency or SSB transmission resources (frequency and time resources). SSB transmission resources (frequency and time resources) teaches timing reference for a SSB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 13, Kim in view of Zheng teaches claim 9 but fails to teach wherein the predefined rule specifies that the user equipment is to select a PCI associated with a lowest PCI value or a highest PCI value.
However, Zheng teaches wherein the predefined rule specifies that the user equipment is to select a PCI associated with a lowest PCI value or a highest PCI value ([0130] - The PCI information may include a start PCI and an end PCI. In this case, the terminal device may determine, based on the start PCI and the end PCI, PCIs used for measurement. For example, if the start PCI is 100, and the end PCI is 800, the terminal device may determine that the PCIs used for measurement are values from 100 to 800).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 14, Kim in view of Zheng teaches claim 9 but fails to teach wherein: wherein the PCI selection indication specifies that the user equipment is use to a particular PCI identified by the base station.
However, Zheng teaches wherein the PCI selection indication specifies that the user equipment is use to a particular PCI identified by the base station ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 15, Kim in view of Zheng teaches claim 9 but fails to teach wherein: receive an indication of the particular PCI from the base station.
However, Zheng teaches receive an indication of the particular PCI from the base station ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 31, Kim teaches claim 1 but fails to teach receiving a PCI selection indication from the base station; and using the PCI selection indication to select the first PCI.
However, Zheng teaches receiving a PCI selection indication from the base station; and using the PCI selection indication to select the first PCI ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 32, Kim in view of Zheng teaches claim 31 but fails to teach wherein the PCI selection indication specifies that the user equipment is to use a predefined rule to select the first PCI.
However, Zheng teaches wherein the PCI selection indication specifies that the user equipment is to use a predefined rule to select the first PCI ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 33, Kim in view of Zheng teaches claim 31 but fails to teach receiving, from the base station, a second indication of a subset of the set of candidate PCIs; and using the predefined rule to select the first PCI from the subset.
However, Zheng teaches receiving, from the base station, a second indication of a subset of the set of candidate PCIs; and using the predefined rule to select the first PCI from the subset ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 34, Kim in view of Zheng teaches claim 32 and further teaches the set of candidate PCIs comprise a plurality of PCIs of at least one serving cell for the user equipment ([0545] - … a physical cell identity of the serving cell, camped-on by the UE, is included in the area configuration information) {and the method further comprises using the predefined rule to select the timing reference from the plurality of PCIs}.
Kim fails to teach the method further comprises using the predefined rule to select the timing reference from the plurality of PCIs.
However, Zheng teaches the method further comprises using the predefined rule to select the timing reference from the plurality of PCIs ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set. Note: Kim teaches in [0170] - the sequence in which measurements are performed based on a synchronization signal block (SSB) identifier information of each frequency or SSB transmission resources (frequency and time resources). SSB transmission resources (frequency and time resources) teaches timing reference for a SSB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 35, Kim in view of Zheng teaches claim 32 but fails to teach wherein the predefined rule specifies that the user equipment is to select a PCI associated with a lowest PCI value or a highest PCI value.
However, Zheng teaches wherein the predefined rule specifies that the user equipment is to select a PCI associated with a lowest PCI value or a highest PCI value ([0130] - The PCI information may include a start PCI and an end PCI. In this case, the terminal device may determine, based on the start PCI and the end PCI, PCIs used for measurement. For example, if the start PCI is 100, and the end PCI is 800, the terminal device may determine that the PCIs used for measurement are values from 100 to 800).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 36, Kim in view of Zheng teaches claim 31 but fails to teach wherein: wherein the PCI selection indication specifies that the user equipment is use to a particular PCI identified by the base station.
However, Zheng teaches wherein the PCI selection indication specifies that the user equipment is use to a particular PCI identified by the base station ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power. 
Regarding claim 37, Kim in view of Zheng teaches claim 36 but fails to teach receiving an indication of the particular PCI from the base station.
However, Zheng teaches receiving an indication of the particular PCI from the base station ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 39, Kim in view of Zheng teaches claim 8 but fails to teach receive, from the base station, a second indication of a subset of the set of candidate PCIs; and select the first PCI from the subset.
However, Zheng teaches receive, from the base station, a second indication of a subset of the set of candidate PCIs; and select the first PCI from the subset ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.
Regarding claim 40, Kim in view of Zheng teaches claim 39 but fails to teach wherein the subset only includes the first PCI.
However, Zheng teaches wherein the subset only includes the first PCI ([0007] - After receiving indication information from a network device, a terminal device performs cell measurement based on the indication information. [0019] - the indication information includes physical cell identifier (PCI) information, and the PCI information indicates a part of PCIs in an available PCI set. [0016] - In one embodiment, the indication information indicates that N is a maximum quantity of reported neighboring cells (maxReportCells). In this way, existing maxReportCells may be reused to indicate the quantity of to-be-measured cells. [0014] - N is an integer greater than or equal to 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate the features as taught by Zheng in Kim to reduce quantity of to-be-measured cells, thereby reducing power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642